Citation Nr: 0841532	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 60 percent, 
from the period of December 1, 2001, through March 16, 2003, 
and from June 1, 2003 to the present, for an occluded left 
femoral to popliteal artery-vein graft, necessitating above 
the knee amputation.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964 and from March 1965 to June 1982.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) 
Appeals Management Center in Cleveland, Ohio, for the 
Regional Office (RO) in Reno, Nevada.  

The veteran appeared at a Videoconference Hearing before the 
undersigned in September 2008.  A transcript is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted entitlement to compensation under 
38 U.S.C.A. § 1151 for an occluded left femoral to popliteal 
artery-vein graft, necessitating above the knee amputation in 
a November 2006 rating decision.  The decision assigned a 100 
percent rating from the date of the claim, May 10, 2000, 
until December 1, 2001, when a 60 percent evaluation was 
established.  A 100 percent evaluation was once again 
assigned for the period of March 17, 2003 to May 31, 2003, 
with a 60 percent evaluation being assigned as of June 1, 
2003.  

The veteran is already in receipt of the maximum 100 percent 
rating for the period of May 10, 2000 to November 30, 2001 
and for March 17, 2003 to May 31, 2003, and thus those 
periods are not under review.  He has, however, expressed 
disagreement with the 60 percent rating established from 
December 1, 2001, to March 16, 2003 and from June 1, 2003 to 
the present, contending, in essence, that the disability was 
rated under an improper diagnostic code, and that a higher 
evaluation should be assigned.  

The veteran received his most recent VA examination in May 
2008, for the purpose of establishing the length of his left 
leg amputation stump.  The veteran had, as a result of VA 
medical care, undergone amputation of his left leg above the 
knee due to a lengthy history of circulatory problems leading 
to a femoral-popliteal bypass in 1998.  In his hearing 
testimony, the veteran alleged that he measured his left leg 
from the perineum to the end of the stump, and that the 
length recorded in a May 2008 VA examination was incorrect.  
Essentially, the veteran believes that there was a mistake in 
the most recent examination and in the surgical reports of 
his care, or, alternatively, that there has been bone 
structure change since his last examination and that his 
condition has worsened.  He contends that Code 5161, 
pertaining to an amputation of the upper one-third of the leg 
should be applied, and that, at the very least, an 80 percent 
evaluation should be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5161.  

The Board acknowledges that the veteran does not have the 
medical credentials required to make an opinion as to 
diagnosis, and thus cannot accurately comment as to whether 
he has experienced bone structure change (e.g. spur, 
degeneration, etc.) in his lower extremity.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He can, however, 
note measurement findings, which do not seem to be inherently 
the type of information that only a medical professional can 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Id.  The Board thus finds that the claim should 
be remanded for an additional examination, and that as the 
veteran has expressed some concern over the way his last 
examination was conducted (e.g. that the examiner did not 
have familiarity with his case), determines that a different 
examiner should perform the evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran is to be scheduled for a 
VA examination (with an examiner other 
than the one who performed the most recent 
assessment of May 2008) for the purposes 
of determining the actual length of the 
amputation stump on the left lower 
extremity.  In this regard, the examiner 
should state what test/procedures were 
used to come to his conclusion, and the 
veteran's contention regarding the length 
of his stump should be addressed.  The 
examiner must state if the amputation 
involved the upper third of the left leg, 
or, alternatively, involved only the 
middle or lower third.  Additionally, if 
there has been any noted change in the 
medical condition of the stump (such as 
bone structural change, etc.) the examiner 
should so indicate.  The appropriate 
surgical history should be reviewed as 
well as the veteran's own contentions.  A 
written report should be added to the 
claims file.  

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claim. If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




